                 Case 21-50472-LSS   Doc 1-1   Filed 05/18/21   Page 1 of 2




                                     Exhibit A




DOCS_DE:234379.1 89006/001
                                                 Case 21-50472-LSS          Doc 1-1     Filed 05/18/21   Page 2 of 2
                A                      B                 C               D                          E                      F                  G
 1 Bankruptcy Case: 19-11842-LSS Avenue Stores., et al.
 2 Transfer Date Range: 05-18-2019 through 08-15-2019
 3
 4 TRANSFEROR DEBTOR-AVENUE STORES, LLC
 5 Vendor:
 6                             VERTEX INC
 7                             25528 NETWORK PLACE
 8                             CHICAGO IL 60673-1255
 9
10
11 Payment #                   Payment Date      Clear Date      Payment Amount      Invoice #                    Invoice Date        Invoice Amount
12 60010                              06/06/2019      06/05/2019 $         58,340.00 ILLTX-05/2019                         06/05/2019 $         58,340.00
13 685397                             06/05/2019      06/11/2019            2,285.80 4171918                               05/31/2019            2,285.80
14 60019                              06/19/2019      06/18/2019        1,186,079.54 ILLTX-06/2019                         06/18/2019        1,186,079.54
15 60036                              07/17/2019      07/03/2019           35,448.00 ILLTX-06/2019.                        07/03/2019           35,448.00
16 60045                              07/19/2019      07/18/2019        1,024,046.02 SLSTX-06/2019                         07/18/2019        1,024,046.02
17 1700078                            07/18/2019      07/26/2019            2,317.60 4172982                               06/19/2019            2,317.60
18 TOTAL                                                         $      2,308,516.96                          6
